Title: 1778 February 13. Fryday.
From: Adams, John
To: 


       Captain Samuel Tucker, Commander of the Frigate Boston, met me, at Mr. Norton Quincy’s, where We dined, and after Dinner I sent my Baggage, and walked myself with Captain Tucker, Mr. Griffin a Midshipman, and my eldest Son, John Quincy Adams, between 10 and 11. Years of Age, down to the Moon Head, where lay the Bostons Barge. The Wind was very high, and the Sea very rough, but by Means of a Quantity of Hay in the Bottom of the Boat, and good Watch Coats with which We were covered We arrived on board the Boston, about five O Clock, tolerably warm and dry.—On board I found Mr. Vernon, a Son of Mr. Vernon of the Navy Board, a little Son of Mr. Deane of Weathersfield, between 11. and 12. Years of Age, and Mr. Nicholas Noel, a french Gentleman, Surgeon of the Ship, who seems to be a well bred Man.
       Dr. Noel shewed me, a Book, which was new to me. The Title is, Les Elemens de la Langue Angloise, dévélopés d’une maniere nouvelle, facile et très concise, en forme de Dialogue, ou la pronunciation est enseignée par un Assemblage de Lettres qui forme des sons similaires en François, et ou la juste Mesure de chaque Syllable est determinée. Avec un Vocabulaire, des Phrases familieres, et des Dialogues, tres interessans, pour ceux qui souhaitent parler Anglois correctement, et en peu de Tems. Nouvelle Edition, revûe, corrigée et enrichè de plusieurs nouvelles Regies et Remarques, servant à écarter les Difficultés qui retardent le Progress des Etrangers. Par V. J. Peyton. Linguarum Diversitas alienat hominem ab homine, et propter solam linguarum diversitatem, nihil potest ad consociandos homines tanta Similitudo naturae. St. August. De Civit. Dei. A Londres, Chez J. Nourse et Paul Vaillant, dans le Strand 1776.
      